Citation Nr: 1800044	
Decision Date: 01/02/18    Archive Date: 01/19/18

DOCKET NO.  13-14 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for a left inguinal herniorraphy. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from April 1979 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The case was remanded in July 2017 for evidentiary development. All actions ordered by the remand have been accomplished. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDING OF FACT

The Veteran's left inguinal herniorraphy manifested with no more than small hernias and pain, but with no palpable hernia that was reducible or that required a truss or belt for support during the appellate period.


CONCLUSION OF LAW

The criteria for a compensable rating for left inguinal herniorraphy have not been met. 38 U.S.C. § 1155 (2014), 38 C.F.R. § 4.114, Diagnostic Code (DC) 7338 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

Additionally, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104 (a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In assigning a higher disability rating, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has a noncompensable rating for his left inguinal hernia. VA regulations provide a noncompensable rating for inguinal hernia that are small, reducible, or without true hernia protrusion or not operated, but remediable; a 10 percent rating for inguinal hernia that are postoperative recurrent, readily reducible and well supported by truss or belt; a 30 percent rating for inguinal hernia that are small, postoperative recurrent, or un operated irremediable, not well supported by truss, or not readily reducible; and a 60 percent rating for inguinal hernia that are large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  It is noted that a 10 percent rating is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  38 C.F.R. § 4.114, DC 7338 (2017).

At the September 2009 VA medical examination, the Veteran reported intermittent sharp left groin pain that increased with lifting and movement, and improved when lying down, such as when sleeping. The examiner noted the Veteran did not demonstrate palpable masses, tenderness or peritonitis. The examiner further noted "no palpable inguinal hernias."

VA treatment records indicate the Veteran complained of left lower quadrant pain but demonstrated no palpable hernias on examination. In June 2010, a VA examiner noted tiny bilateral fat-containing inguinal hernias. The Veteran received steroid injections for his pain in October 2011, November 2011, and March 2012. 

At the October 2017 VA medical examination, the Veteran reported no new surgery since his in-service removal of the inguinal hernia. The examiner noted he did not detect a hernia, and that there was no indication for a supporting belt. The examiner also noted the Veteran's hernia did not impact his ability to work. 

Given these facts, the Board finds that a noncompensable rating since July 15, 2009, adequately reflects the Veteran's left inguinal hernia during the relevant period. The Veteran's disability demonstrated with pain on movement, and a finding of small fat-containing hernias, but with no consistent palpable hernia on examination, and with no indication for a supporting belt or truss.  


ORDER

A compensable rating for a left inguinal herniorraphy is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


